Exhibit 10.2

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”) is entered into as of January 23, 2020,
by and among Bristow Group Inc., a Delaware corporation (the “Company”), Era
Group Inc., a Delaware corporation (“Parent”), and South Dakota Retirement
System (“SDIC”) on its own behalf and on behalf of certain funds and accounts
managed by SDIC and/or subsidiaries or Affiliates thereof (collectively, the
“Stockholder”).

WHEREAS, as of the date hereof, the Stockholder is the sole record and
beneficial owner of and has the sole power to vote (or to direct the voting of)
the number of shares of common stock, par value $0.0001 per share (the “Common
Stock”), and/or the number of shares of preferred stock, par value $0.0001 per
share (the “Preferred Stock”) of the Company, set forth opposite the
Stockholder’s name on Schedule I hereto (such Common Stock and Preferred Stock,
together with any other shares of the Company (“Shares”) the voting power of
which is acquired by the Stockholder during the Voting Period (defined below),
are collectively referred to herein as the “Subject Shares”);

WHEREAS, the Company, Parent, and Ruby Redux Merger Sub, Inc., a Delaware
corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), are
concurrently entering into an Agreement and Plan of Merger, dated on or about
the date hereof (as amended from time to time, the “Merger Agreement”), pursuant
to which Merger Sub shall be merged with and into the Company, with the Company
continuing as the surviving corporation thereafter (the “Merger”);

WHEREAS, the adoption of the Merger Agreement and the transactions contemplated
thereby requires the written consent or affirmative vote of at least (a) the
holders of a majority of the outstanding shares of Company Common Stock
(together with the outstanding Company Preferred Stock voting on an as converted
basis, each as defined in the Merger Agreement) and (b) one (1) Major Holder (as
defined in the Stockholders Agreement); and

WHEREAS, as an inducement to the Company’s and Parent’s willingness to enter
into the Merger Agreement and consummate the transactions contemplated thereby,
transactions from which the Stockholder believes it will derive substantial
benefits through its ownership interest in the Company, the Stockholder is
entering into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Capitalized Terms. For purposes of this Agreement, capitalized terms
used and not defined herein shall have the respective meanings ascribed to them
in the Merger Agreement.

ARTICLE II

VOTING AGREEMENT AND IRREVOCABLE PROXY

SECTION 2.1 Agreement to Vote.

(a) SDIC hereby agrees that, within two (2) business days after the Registration
Statement becomes effective, the Stockholder shall execute and deliver, or cause
to be executed and delivered, to the Company, a written consent in the form of
Exhibit A hereto (a “Written Consent”). The Written Consent shall be coupled
with an interest and shall be irrevocable. As used herein, the term “Expiration
Time” shall mean the earliest occurrence of (i) the Effective Time, (ii) the
date and time of the valid termination of the Merger Agreement in accordance
with its terms and (iii) any amendment, modification, change or waiver of any
provision of the Merger Agreement made without the prior written consent of such
Stockholder that (w) reduces the amount or changes the form of the Merger
Consideration, (x) adversely affects the tax consequences to a Stockholder with
respect to the consideration to be received in the Merger, (y) changes the
governance rights set forth in Section 2.6 of the Merger Agreement or
(z) extends the End Date beyond January 23, 2021, and the term “Voting Period”
shall mean such period of time between the date hereof and the Expiration Time.

(b) SDIC hereby agrees that, during the Voting Period, and at any duly called
meeting of the stockholders of the Company (or any adjournment or postponement
thereof), or in any other circumstances (including action by written consent of
stockholders in lieu of a meeting) upon which a vote, adoption or other approval
or consent with respect to the adoption of the Merger Agreement or the approval
of the Merger and any of the transactions contemplated thereby is sought, the
Stockholder shall (and SDIC shall cause the Stockholder to), if a meeting is
held, appear at the meeting, in person or by proxy,



--------------------------------------------------------------------------------

and shall provide a written consent or vote (or cause to be voted), in person or
by proxy, all the Subject Shares, in each case (i) in favor of (A) any proposal
to adopt and approve or reapprove the Merger Agreement and the transactions
contemplated thereby, including (1) adoption and approval of the Merger
Agreement and the other transactions contemplated thereby, (2) acknowledgment
that the approval given thereby is irrevocable and that the Stockholder is aware
of the Stockholder’s rights to demand appraisal for its shares pursuant to
Section 262 of the DGCL and that the Stockholder has received and read a copy of
Section 262 of the DGCL, (3) acknowledgment that by the Stockholder’s approval
of the Merger the Stockholder is not entitled to appraisal rights with respect
to the Subject Shares in connection with the Merger and thereby waives any
rights to receive payment of the fair value of the Stockholder’s capital stock
under the DGCL, (4) the Preferred Stock Conversion, and (5) termination of the
Stockholders Agreement and (B) waiving any notice that may have been or may be
required relating to the Merger or any of the other transactions contemplated by
the Merger Agreement, and (ii) against (A) any Company Alternative Proposal,
(B) any amendment of the Company’s organizational documents, which amendment
would in any manner impede, interfere with, delay, postpone, adversely affect or
prevent the consummation of the Merger or the other transactions contemplated by
the Merger Agreement and (C) any action, proposal, transaction or agreement
that, to the knowledge of the Stockholder, is intended to or would reasonably be
expected to result in a material breach of any covenant, representation or
warranty or any other obligation or agreement of the Stockholder under this
Agreement.

SECTION 2.2 Grant of Irrevocable Proxy. SDIC hereby on behalf of the Stockholder
appoints the Company and any designee of the Company, and each of them
individually, as the Stockholder’s proxy, with full power of substitution and
resubstitution, to vote, including by executing written consents, during the
Voting Period with respect to any and all of the Subject Shares on the matters
and in the manner specified in Section 2.1; provided, however, that the
Stockholder’s grant of the proxy contemplated by this Section 2.2 shall be
effective with respect to Section 2.1 if, and only if, the Stockholder does not
deliver the Written Consent after being given a reasonable opportunity to do so,
or attempts to vote or consent in a manner inconsistent with the provisions of
Section 2.1(b). SDIC shall, and shall cause the Stockholder to, take all further
action or execute such other instruments as may be necessary to effectuate the
intent of any such proxy. SDIC on behalf of the Stockholder affirms that the
irrevocable proxy given by it hereby with respect to the Merger Agreement and
the transactions contemplated thereby is given to the Company by the Stockholder
to secure the performance of the obligations of the Stockholder under this
Agreement. It is agreed that the Company (and its officers on behalf of the
Company) will use the irrevocable proxy that is granted by the Stockholder
hereby only in accordance with applicable Laws and that, to the extent the
Company (and its officers on behalf of the Company) uses such irrevocable proxy,
it will only vote (or sign written consents in respect of) the Subject Shares
subject to such irrevocable proxy with respect to the matters specified in, and
in accordance with the provisions of, Section 2.1.

SECTION 2.3 Nature of Irrevocable Proxy. The proxy granted pursuant to
Section 2.2 to the Company by the Stockholder shall be irrevocable during the
term of this Agreement, shall be deemed to be coupled with an interest
sufficient in law to support an irrevocable proxy and shall revoke any and all
prior proxies or powers of attorney granted by the Stockholder and no subsequent
proxy or power of attorney shall be given or written consent executed (and if
given or executed, shall not be effective) by the Stockholder with respect
thereto. The proxy that may be granted hereunder shall terminate upon the
termination of this Agreement, but shall survive the death or incapacity of the
Stockholder and any obligation of the Stockholder under this Agreement shall be
binding upon the heirs, personal representatives and successors of the
Stockholder.

ARTICLE III

COVENANTS

SECTION 3.1 Subject Shares.

(a) SDIC agrees that (i) from the date hereof until the Expiration Time, it and
the Stockholder shall not, and shall not commit or agree to, without the prior
written consent of Parent and the Company, directly or indirectly, whether by
merger, consolidation or otherwise, offer for sale, sell (including short
sales), transfer, tender, pledge, encumber, assign or otherwise dispose of
(including by gift or by operation of law) (collectively, a “Transfer”), or
enter into any contract, option, derivative, hedging or other agreement or
arrangement or understanding (including any profit-sharing arrangement) with
respect to, or consent to or permit, a Transfer of, any or all of the Subject
Shares or any interest therein; and (ii) during the Voting Period, it and the
Stockholder shall not, and shall not commit or agree to, without the prior
written consent of Parent and the Company, (A) grant any proxies or powers of
attorney with respect to any or all of the Subject Shares or agree to vote (or
sign written consents in respect of) the Subject Shares on any matter or divest
itself of any voting rights in the Subject Shares, or (B) take any action that
would have the effect of preventing or disabling the Stockholder from performing
its obligations under this Agreement. Notwithstanding the foregoing, the
Stockholder may, at any time, Transfer the Subject Shares to (1) an Affiliate of
SDIC and/or the Stockholder, (2) any investment fund or other entity controlled
or managed by the SDIC and/or the Stockholder and/or subsidiaries or Affiliates
thereof or (3) any other third parties; provided, that the applicable transferee
shall have executed and delivered a voting agreement substantially identical to
the Agreement prior to such Transfer.



--------------------------------------------------------------------------------

SDIC agrees that any Transfer of Subject Shares not permitted hereby shall be
null and void and that any such prohibited Transfer shall be enjoined. If any
voluntary or involuntary transfer of any Subject Shares covered hereby shall
occur (including, but not limited to, a sale by the Stockholder’s trustee in
bankruptcy, or a sale to a purchaser at any creditor’s or court sale), the
transferee (which term, as used herein, shall include any and all transferees
and subsequent transferees of the initial transferee) shall take and hold such
Subject Shares subject to all of the restrictions, liabilities and rights under
this Agreement, which shall continue in full force and effect.

(b) In the event of a stock dividend or distribution, or any change in the
Subject Shares by reason of any stock dividend or distribution, split-up,
recapitalization, combination, conversion, exchange of shares or the like, the
term “Subject Shares” shall be deemed to refer to and include the Subject Shares
as well as all such stock dividends and distributions and any securities into
which or for which any or all of the Subject Shares may be changed or exchanged
or which are received in such transaction. SDIC further agrees that, in the
event the Stockholder purchases or otherwise acquires beneficial or record
ownership of or an interest in, or acquires the right to vote or share in the
voting of, any additional Shares, in each case after the execution of this
Agreement, the Stockholder shall deliver promptly to the Company and Parent
written notice of such event, which notice shall state the number of additional
Shares so acquired. SDIC agrees that any such additional Shares shall be subject
to the terms of this Agreement, including all covenants, agreements,
obligations, representations and warranties set forth herein as if those
additional shares were owned by the Stockholder on the date of this Agreement.

SECTION 3.2 Stockholder’s Capacity. All agreements and understandings made
herein shall be made solely in the Stockholder’s capacity as a holder of the
Subject Shares and not in any other capacity. Nothing in this Agreement shall
restrict or affect any action or inaction of the Stockholder’s designees serving
on the Company Board, acting in such person’s capacity as a director of the
Company, including complying, subject to the provisions of the Merger Agreement,
with his or her fiduciary obligations as a director of the Company.

SECTION 3.3 Other Offers. SDIC agrees that it and the Stockholder (in the
Stockholder’s capacity as such), shall not, nor shall it and the Stockholder
authorize or permit any of its Representatives to, take any of the following
actions: (a) solicit, initiate, knowingly encourage or knowingly facilitate a
Company Alternative Proposal, (b) furnish any non-public information regarding
the Company to any Person in connection with or in response to a Company
Alternative Proposal, (c) engage in, enter into, continue or otherwise
participate in any discussions or negotiations with any Person with respect to,
or otherwise knowingly cooperate in any way with any Person (or any
representative thereof) with respect to, any Company Alternative Proposal,
(d) approve, endorse or recommend or propose to approve, endorse or recommend,
any Company Alternative Proposal or (e) enter into any letter of intent or
similar document or any Contract contemplating, approving, endorsing or
recommending or proposing to approve, endorse or recommend, any Company
Alternative Proposal; provided, however, that none of the foregoing restrictions
shall apply to the Stockholder’s and its Representatives’ interactions with
Parent, Merger Sub, the Company and their respective subsidiaries and
representatives. Without limiting the foregoing, it is understood that any
violation of the foregoing restrictions by any Representatives of SDIC or the
Stockholder shall be deemed to be a breach of this Section 3.3 by SDIC or the
Stockholder and SDIC and the Stockholder shall, and shall use reasonable best
efforts to cause its Representatives to, immediately cease any and all existing
discussions or negotiations with any Persons conducted heretofore with respect
to any Company Alternative Proposal.

SECTION 3.4 Communications. During the Voting Period, SDIC and the Stockholder
shall not, and shall use its reasonable best efforts to cause its
Representatives, if any, not to, directly or indirectly, make any press release,
public announcement or other public communication that criticizes or disparages
this Agreement or the Merger Agreement or any of the transactions contemplated
hereby or thereby, without the prior written consent of Parent and the Company.
SDIC hereby (a) consents to and authorizes the publication and disclosure by
Parent, Merger Sub or the Company (including in any publicly filed documents
relating to the Merger or any transaction contemplated by the Merger Agreement)
of: (i) SDIC and the Stockholder’s identity; (ii) the Stockholder’s beneficial
ownership of the Subject Shares; (iii) this Agreement; and (iv) the nature of
SDIC and the Stockholder’s commitments, arrangements and understandings under
this Agreement, and any other information that Parent, Merger Sub or the Company
determines to be necessary in any SEC disclosure document in connection with the
Merger or any transactions contemplated by the Merger Agreement and (b) agrees
as promptly as practicable to notify Parent, Merger Sub and the Company of any
required corrections with respect to any written information supplied by the
Stockholder specifically for use in any such disclosure document.

SECTION 3.5 Voting Trusts. None of SDIC or any of the Stockholders will, or will
permit any entity under its control to, deposit any of the Subject Shares in a
voting trust or subject any of the Subject Shares to any arrangement with
respect to the voting of such Subject Shares other than as provided herein.



--------------------------------------------------------------------------------

SECTION 3.6 Waiver of Appraisal Rights. SDIC shall cause the Stockholder to
irrevocably and unconditionally waives, and agrees not to assert, exercise or
perfect (or attempt to exercise, assert or perfect) any rights of appraisal or
rights to dissent from the Merger or quasi-appraisal rights that it may at any
time have under applicable Laws, including Section 262 of the DGCL. SDIC and the
Stockholder agree not to commence, join in, facilitate, assist or encourage, and
agrees to take all actions necessary to opt out of any class in any class action
with respect to, any claim, derivative or otherwise, against Parent, Merger Sub,
the Company or any of their respective successors, directors or officers,
(a) challenging the validity, binding nature or enforceability of, or seeking to
enjoin the operation of, this Agreement or the Merger Agreement, or (b) alleging
a breach of any fiduciary duty of any Person in connection with the evaluation,
negotiation, entry into or consummation of the Merger Agreement (it being
understood and agreed that nothing in this Section 3.6 shall restrict or
prohibit SDIC from asserting counterclaims or defenses in any proceeding brought
or claims asserted against it relating to this Agreement or the Merger Agreement
or any of the transactions contemplated hereby or thereby, or from enforcing its
rights under this Agreement). The Stockholder shall take, or cause to be taken,
all actions, and cooperate with other parties, to effect the Drag Transaction
(as defined in the Stockholders Agreement) and waiver of appraisal rights set
forth in Section 4.7 of the Stockholders Agreement, including sending the
Drag-Along Notice no later than 20 Business Days prior to the Closing.

SECTION 3.7 Registration Rights Agreement. Parent and SDIC will negotiate and
finalize in good faith, and at Closing execute and deliver, a registration
rights agreement that will be entered into with the Stockholder on terms that
are consistent with those set forth on Exhibit B (the “Term Sheet”).

SECTION 3.8 Stockholder Action. SDIC represents and warrants that it has not
formed, joined or in any way participated in or entered into, and has no intent
to form, join, or in any way participate in or enter into, any agreement,
arrangement or understanding with a “group” (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) for the purpose of acquiring, holding, voting or disposing of
any shares of Parent Common Stock.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

SDIC hereby represents and warrants to the Company as follows:

SECTION 4.1 Due Authorization, etc. The Stockholder is a corporation, limited
partnership, limited liability company or state agency, duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
incorporated, organized or constituted. SDIC has all necessary power and
authority to execute and deliver this Agreement, perform the Stockholder’s
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement, the performance of SDIC and the
Stockholder’s obligations hereunder and the consummation of the transactions
contemplated hereby by SDIC and the Stockholder have been duly authorized by all
necessary action on the part of SDIC and the Stockholder and no other
proceedings on the part of SDIC or the Stockholder are necessary to authorize
this Agreement, or to consummate the transactions contemplated hereby. This
Agreement has been duly executed and delivered by SDIC and (assuming the due
authorization, execution and delivery by Parent and the Company) constitutes a
valid and binding obligation of SDIC and the Stockholder, enforceable against
SDIC and the Stockholder in accordance with its terms, except to the extent
enforcement is limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and by general equitable principles.

SECTION 4.2 Ownership of Shares. Schedule I hereto sets forth opposite the
Stockholder’s name the Shares over which the Stockholder has sole record and
beneficial ownership as of the date hereof. As of the date hereof, the
Stockholder is the lawful owner of the Shares denoted as being owned by the
Stockholder on Schedule I hereto, has the sole power to vote or cause to be
voted such Shares and has the sole power to dispose of or cause to be disposed
such Shares (other than, if the Stockholder is a partnership or a limited
liability company, the rights and interest of Persons that own partnership
interests or units in the Stockholder under the partnership agreement or
operating agreement governing the Stockholder and applicable partnership or
limited liability company law). The Stockholder has, and will at all times up
until the Expiration Time have, good and valid title to the Shares denoted as
being owned by the Stockholder as set forth on Schedule I hereto, free and clear
of any and all pledges, mortgages, liens, charges, proxies, voting agreements,
encumbrances, adverse claims, options, security interests and demands of any
nature or kind whatsoever, other than (a) those created by the Stockholders
Agreement or this Agreement, or (b) those existing under applicable securities
laws. Without limiting the generality of the foregoing, no Person has any
contractual or other right or obligation to purchase or otherwise acquire any of
the Shares, and no Shares are subject to any proxy, voting trust or other
agreement or arrangement with respect to the voting of the Shares except as
provided under the Stockholders Agreement or hereunder.



--------------------------------------------------------------------------------

SECTION 4.3 No Conflicts. (a) No filing with any Governmental Entity, and no
authorization, consent or approval of any other Person is necessary for the
execution of this Agreement by SDIC and (b) none of the execution and delivery
of this Agreement by SDIC, the performance of SDIC and the Stockholder’s
obligations hereunder, the consummation by SDIC or the Stockholder of the
transactions contemplated hereby or compliance by SDIC and the Stockholder with
any of the provisions hereof shall (i) conflict with or result in any breach of
the organizational documents of SDIC or the Stockholder, (ii) result in, or give
rise to, a violation or breach of or a default under any of the terms of any
material contract, understanding, agreement or other instrument or obligation to
which SDIC or the Stockholder is a party or by which SDIC or the Stockholder or
any of the Subject Shares or any of its other assets may be bound or
(iii) violate any applicable order, writ, injunction, decree, judgment, statute,
rule or regulation, except for any of the foregoing as would not reasonably be
expected to impair the Stockholder’s ability to perform its obligations under
this Agreement.

SECTION 4.4 Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled, whether directly or indirectly, to a fee, commission
or other benefit from Parent, Merger Sub or the Company in respect of this
Agreement based upon any Contract made by or on behalf of SDIC or the
Stockholder, solely in the Stockholder’s capacity as a stockholder of the
Company.

SECTION 4.5 Reliance. SDIC has had the opportunity to review the Merger
Agreement and this Agreement with counsel of the Stockholder’s own choosing.
SDIC understands and acknowledges that the Company is entering into the Merger
Agreement in reliance upon SDIC’ execution, delivery and performance of this
Agreement.

SECTION 4.6 No Litigation. As of the date of this Agreement, there is no Action
pending or, to the knowledge of the SDIC, threatened against SDIC or the
Stockholder that would reasonably be expected to impair the ability of SDIC or
the Stockholder to perform its obligations hereunder or consummate the
transactions contemplated hereby.

ARTICLE V

TERMINATION

SECTION 5.1 Termination. This Agreement shall automatically terminate, and none
of Parent, the Company or SDIC shall have any rights or obligations hereunder
and this Agreement shall become null and void and have no effect upon the
Expiration Time. The parties acknowledge that upon termination of this Agreement
as permitted under and in accordance with the terms of this Agreement, SDIC and
the Stockholder shall not have any right to recover any claim with respect to
any losses suffered by SDIC or the Stockholder in connection with such
termination. Notwithstanding anything to the contrary herein, (i) nothing set
forth in this Section 5.1 shall relieve SDIC from liability for any breach of
this Agreement prior to termination hereof, and (ii) the provisions of this
Article V and of Article VI shall survive the termination of this Agreement.

ARTICLE VI

MISCELLANEOUS

SECTION 6.1 Further Actions. Subject to the terms and conditions set forth in
this Agreement, SDIC agrees to take any all actions and to do all things
reasonably necessary to effectuate this Agreement.

SECTION 6.2 Expenses. Except as otherwise specifically provided herein, each
party shall bear its own fees and expenses in connection with this Agreement and
the transactions contemplated hereby.

SECTION 6.3 Amendments, Waivers, etc. At any time prior to the Expiration Time,
any provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Company, Parent and the SDIC, or in the case of a waiver, by the party
against whom the waiver is to be effective. Notwithstanding the foregoing, no
failure or delay by any party in exercising any right hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise of any right hereunder.

SECTION 6.4 Notices. Any notice required to be given hereunder shall be in
writing, and sent by facsimile transmission (provided that any notice received
by facsimile transmission or otherwise at the addressee’s location on any
Business Day after 5:00 p.m. (addressee’s local time) shall be deemed to have
been received at 9:00 a.m. (addressee’s local time) on the next Business Day),
by reliable overnight delivery service (with proof of delivery,



--------------------------------------------------------------------------------

with such notice deemed to be given upon receipt), hand delivery (with such
notice deemed to be given upon receipt) or by electronic mail transmission (with
such notice deemed to have been given at the time of confirmation of
transmission, and with such notice to be followed reasonably promptly with a
copy delivered by one of the foregoing methods), addressed as follows:

If to the Company, to:

Bristow Group Inc.

3151 Briarpark Drive, Suite 7000

Houston, Texas 77042

Attention: Senior Vice President, General

Counsel and Corporate Secretary

Email: victoria.lazar@bristowgroup.com

with a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

609 Main Street, Suite 4700

Houston, Texas 77002

Attention: Douglas E. Bacon, P.C.; Debbie Yee, P.C.

Email: doug.bacon@kirkland.com; debbie.yee@kirkland.com

If to Parent, to:

Era Group Inc.

945 Bunker Hill, Suite 650

Houston, Texas 77024

Attention: Christopher Bradshaw

Email: cbradshaw@eragroupinc.com

with a copy to (which shall not constitute notice):

Milbank LLP

55 Hudson Yards

New York, NY 10001

Attention: David Zeltner; Scott Golenbock

Email: dzeltner@milbank.com; sgolenbock@milbank.com

If to SDIC, to the address or electronic mail address set forth on the signature
pages hereto;

Or to such other Person or address as any party shall specify by written notice
so given (subject to the proviso of the immediately following sentence), and
such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or received. Any party to this Agreement
may notify any other party of any changes to the address or any of the other
details specified in this paragraph; provided that such notification shall only
be effective on the date specified in such notice or two (2) Business Days after
the notice is given, whichever is later. Rejection or other refusal to accept or
the inability to deliver because of changed address of which no notice was given
shall be deemed to be receipt of the notice as of the date of such rejection,
refusal or inability to deliver.

SECTION 6.5 Interpretation; Construction. Headings of the articles and sections
of this Agreement are for convenience of the parties only and shall be given no
substantive or interpretive effect whatsoever. When a reference is made in this
Agreement to an article or section, such reference shall be to an article or
section of this Agreement unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such terms. The word “extent” in
the phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if.” All references to
“dollars” or “$” in this Agreement are to United States dollars. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein. Each of the parties
has participated in the drafting and negotiation of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement must be
construed as if it is drafted by all of the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of
authorship of any of the provisions of this Agreement.



--------------------------------------------------------------------------------

SECTION 6.6 Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the sole extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remainder of such term or provision or
the remaining terms and provisions of this Agreement in any jurisdiction. If any
provision of this Agreement is so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable.

SECTION 6.7 Entire Agreement; No Third-Party Beneficiaries. This Agreement
(including the exhibits, annexes and schedules to this Agreement), the Merger
Agreement, the Confidentiality Agreement and that certain Amended and Restated
Confidentiality Agreement, dated as of December 11, 2019, by and between Parent
and SDIC, each of which shall survive the execution and delivery of this
Agreement, constitute the entire agreement, and supersede all other prior
agreements and understandings, both written and oral, among the parties, or any
of them, with respect to the subject matter hereof and thereof. This Agreement
is not intended to and shall not confer upon any Person other than the parties
to this Agreement any rights or remedies hereunder.

SECTION 6.8 Governing Law.

(a) This Agreement and all claims or causes of action (whether in tort, contract
or otherwise) that may be based upon, arise out of or relate to this Agreement
or the negotiation, execution or performance of this Agreement (including any
claim or cause of action based upon, arising out of or related to any
representation or warranty made in or in connection with this Agreement) shall
be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.

(b) In addition, each of the parties to this Agreement irrevocably agrees that
any legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by any other party to this Agreement or its successors or
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery, or, if the Delaware Court of Chancery declines to accept jurisdiction
over a particular matter, any federal court within the State of Delaware, or, if
both the Delaware Court of Chancery and the federal courts within the State of
Delaware decline to accept jurisdiction over a particular matter, any other
state court within the State of Delaware, and, in each case, any appellate court
therefrom. Each of the parties to this Agreement hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action or proceeding
relating to this Agreement or any of the transactions contemplated by this
Agreement in any court other than the aforesaid courts. Each of the parties to
this Agreement hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason other than the failure to serve in
accordance with this Section 6.8, (ii) any claim that it or its property is
exempt or immune from the jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) to the fullest extent permitted by the
applicable Law, any claim that (I) the suit, action or proceeding in such court
is brought in an inconvenient forum, (II) the venue of such suit, action or
proceeding is improper or (III) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts. Each of the parties to this Agreement
agrees that service of process upon such party in any such action or proceeding
shall be effective if such process is given as a notice in accordance with
Section 6.4.

SECTION 6.9 Specific Performance.

(a) The parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Each party agrees that in the event
of any breach or threatened breach by any other party of any covenant or
obligation contained in this Agreement, the non-breaching party shall be
entitled (in addition to any other remedy that may be available to it whether in
law or equity, including monetary damages) to obtain (1) a decree or order of
specific performance to enforce the observance and performance of such covenant
or obligation and (2) an injunction restraining such breach or threatened
breach. Each party acknowledges and agrees that (A) each party is entitled to
specifically enforce the terms and provisions of this Agreement notwithstanding
the availability of any monetary remedy, (B) the availability of any monetary
remedy (1) is not intended to and does not adequately compensate for the harm
that would result from a breach of this Agreement and (2) shall not be construed
to diminish or otherwise impair in any respect any party’s right to specific
enforcement, and (C) the right of specific enforcement is an integral part of
the transactions contemplated by this Agreement and without that right, neither
the Company nor Parent would have entered into this Agreement.



--------------------------------------------------------------------------------

(b) Each party further agrees that (i) no such party will oppose the granting of
an injunction, specific performance and other equitable relief as provided
herein on the basis that the other party has an adequate remedy at law or an
award of specific performance is not an appropriate remedy for any reason at law
or equity and (ii) no other party or any other Person shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 6.9, and each
party irrevocably waives any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

SECTION 6.10 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY MAKES THIS WAIVER
VOLUNTARILY AND SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS CONTAINED IN THIS SECTION 6.10.

SECTION 6.11 Assignment; Binding Effect. Subject to Section 3.1, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the parties to this Agreement (whether by operation of law or
otherwise) without the prior written consent of the other parties. Subject to
the preceding sentence, this Agreement shall be binding upon and shall inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Any purported assignment not permitted by this Section 6.11 shall be
null and void.

SECTION 6.12 Counterparts; Effectiveness. This Agreement may be executed and
delivered in counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties to this Agreement and delivered to the other parties, it being
understood that all parties need not sign the same counterpart. Signatures
transmitted by facsimile or other electronic transmission shall be accepted as
originals for all purposes of this Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, Parent and the Stockholder have caused this
Agreement to be duly executed as of the day and year first above written.

 

BRISTOW GROUP INC.

 

By:  

/s/ L. Don Miller

  Name: L. Don Miller  

Title: President and Chief Executive Officer

 

ERA GROUP INC.

 

By:  

/s/ Christopher S. Bradshaw

  Name: Christopher S. Bradshaw  

Title: President and Chief Executive Officer

 

SOUTH DAKOTA RETIREMENT SYSTEM

 

By:  

/s/ Matthew L. Clark

  Name: Matthew L. Clark  

Title: State Investment Officer

 

 

Address:

South Dakota Investment Council

4009 W 49th St, Suite 300

Sioux Falls, SD 57106

  Electronic Mail Address: anne.cipperley@state.sd.us